Case: 19-2399   Document: 44     Page: 1   Filed: 06/11/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 UBISOFT ENTERTAINMENT, S.A., UBISOFT, INC.,
             Plaintiffs-Appellants

                            v.

                    YOUSICIAN OY,
                   Defendant-Appellee
                 ______________________

                       2019-2399
                 ______________________

     Appeal from the United States District Court for the
 Eastern District of North Carolina in No. 5:18-cv-00383-
 FL, Judge Louise Wood Flanagan.
                  ______________________

                 Decided: June 11, 2020
                 ______________________

    MICHELLE LYONS MARRIOTT, Erise IP, P.A., Overland
 Park, KS, for plaintiffs-appellants. Also represented by
 ERIC ALLAN BURESH.

    JONATHAN HANGARTNER, X-Patents, APC, La Jolla, CA,
 for defendant-appellee.   Also represented by AMY
 ELIZABETH ALLEN HINSON, Parker Poe Adams & Bernstein
 LLP, Greenville, SC; STEPHEN VINCENT CAREY,
 CHRISTOPHER THOMAS, Raleigh, NC.
                ______________________
Case: 19-2399     Document: 44     Page: 2     Filed: 06/11/2020




 2               UBISOFT ENTERTAINMENT, S.A.   v. YOUSICIAN OY



     Before LOURIE, MAYER, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
      This appeal arises from a decision of the District Court
 for the Eastern District of North Carolina that U.S. Patent
 No. 9,839,852, titled “Interactive Guitar Game,” claims pa-
 tent-ineligible subject matter. Ubisoft contends that the
 district court “overgeneralized” the asserted claims and
 that the claims recite specific improvements in computer
 capabilities. Because the district court’s decision is in tune
 with our Section 101 jurisprudence, we affirm.
                         BACKGROUND
     Ubisoft Entertainment, S.A. and Ubisoft, Inc. (collec-
 tively, “Ubisoft”) is one of the largest video game developers
 in the world. Ubisoft developed and published Rocksmith,
 a computerized instructional guitar game. Yousician Oy
 (“Yousician”) is a Finnish company founded by two friends
 who developed a digital guitar instruction platform. On
 August 1, 2018, Ubisoft sued Yousician in the District
 Court for the Eastern District of North Carolina, alleging
 infringement of claims 1–4 and 6 (“the asserted claims”) of
 U.S. Patent No. 9,839,852 (“the ’852 patent”). On Au-
 gust 9, 2019, the district court granted Yousician’s motion
 to dismiss, concluding that the asserted claims are patent
 ineligible under 35 U.S.C. § 101. J.A. 13.
      The ’852 patent is directed to “[a]n interactive game de-
 signed for learning to play guitar.” ’852 patent at Abstract.
 The ’852 patent discloses an invention that improves upon
 “[c]onventional learning tools and sources for instructional
 information,” such as “music teachers, music books, audio
 tapes or compact disks (CDs), and video tapes,” which are
 limited “in the quality of instruction or the manner in
 which the information is presented.” ’852 patent col. 1
 ll. 26–32. Claim 1 of the ’852 patent, the only independent
 claim at issue, recites:
Case: 19-2399     Document: 44        Page: 3       Filed: 06/11/2020




 UBISOFT ENTERTAINMENT, S.A.      v. YOUSICIAN OY                 3



       1. A non-transitory computer readable storage
     medium with a computer program stored thereon,
     wherein the computer program is operable to pre-
     sent an interactive game for playing a song on a
     guitar, wherein the computer program instructs
     one or more processors to perform the steps of:
     presenting, on a display device, a plurality of fin-
       gering notations corresponding to the song to be
       played by a user;
     receiving, from a guitar input device, an analog or
       digital audio signal when the guitar is played by
       the user, wherein the received signal corre-
       sponds to the song played by the user;
     assessing a performance of the songs played by the
       user, based on the assessed performance, deter-
       mining a portion of the performance that should
       be improved;
     based on the assessed performance and the deter-
       mined portion of the performance that should be
       improved, selectively changing a difficulty level
       of at least a portion of the presented plurality of
       fingering notations corresponding to the song;
       and generating at least one mini-game different
       from the game for the song being played targeted
       to improving the user’s skills associated with the
       performance of the determined portion.
 ’852 patent col. 20 ll. 21–43.
     Claims 2–4 and 6 depend from claim 1. ’852 pa-
 tent col. 20 ll. 44–54, 63–67. Claim 2 recites “selectively
 changing a difficulty level” by changing the frequency or
 speed of musical notations. Id. Claim 3 recites “selectively
 changing the difficulty level” in real time, during playing
 of the song. Id. Claim 4 recites a guitar that is “one of an
 acoustic guitar or an electric guitar.” Id. Claim 6 recites
Case: 19-2399    Document: 44      Page: 4     Filed: 06/11/2020




 4               UBISOFT ENTERTAINMENT, S.A.   v. YOUSICIAN OY



 “recommending appropriate songs based on a skill level of
 the user as determined from past performances.” Id.
     In granting Yousician’s motion to dismiss, the district
 court determined that the ’852 patent claims patent-ineli-
 gible subject matter because claim 1 “is directed toward the
 abstract idea of teaching guitar by evaluating a user’s per-
 formance and generating appropriate exercises to improve
 that performance.” J.A. 6. The district court also found
 that the claims “fail to contain an inventive concept.”
 J.A. 12. The district court found that the “only arguable
 inventive concept” relates to “changing the difficulty level
 of a song, in real time, in response to an assessment of the
 user’s performance.” J.A. 9. But the court found this con-
 cept “vague and lacking innovation,” in part because “the
 claims and specification provide no reference to how [it] is
 to be accomplished, beyond that which a music teacher can
 provide.” J.A. 9–10.
     Ubisoft timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                          ANALYSIS
     We review a district court’s grant of a Rule 12(b)(6) mo-
 tion under the law of the regional circuit, in this case the
 Fourth Circuit. Aatrix Software, Inc. v. Green Shades Soft-
 ware, Inc., 882 F.3d 1121, 1124 (Fed. Cir. 2018). Applying
 Fourth Circuit law, we review a district court’s dismissal
 under Rule 12(b)(6) de novo. Semenova v. Md. Transit Ad-
 min., 845 F.3d 564, 567 (4th Cir. 2017). We accept the com-
 plaint’s factual allegations as true and draw all reasonable
 inferences in favor of the plaintiff, but we “need not accept
 legal conclusions couched as facts or unwarranted infer-
 ences, unreasonable conclusions, or arguments.” Turner v.
 Thomas, 930 F.3d 640, 644 (4th Cir. 2019).
    Section 101 defines patent-eligible subject matter as
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
Case: 19-2399     Document: 44     Page: 5       Filed: 06/11/2020




 UBISOFT ENTERTAINMENT, S.A.   v. YOUSICIAN OY                 5



 thereof.” The courts have created exceptions to the scope
 of § 101: “[l]aws of nature, natural phenomena, and ab-
 stract ideas are not patentable.” Alice Corp. Pty. Ltd. v.
 CLS Bank Int’l., 573 U.S. 208, 216 (2014). The abstract
 idea exception embodies “the longstanding rule that an
 idea of itself is not patentable” and it prevents patenting a
 result where “it matters not by what process or machinery
 the result is accomplished.” Id.; O’Reilly v. Morse, 56 U.S.
 (15 How.) 62, 113 (1854).
     We apply a two-step framework for analyzing whether
 a patent claims ineligible subject matter. In step one, we
 consider the claims “in their entirety to ascertain whether
 their character as a whole is directed to” an abstract idea.
 Internet Patents Corp. v. Active Network, Inc., 790
F.3d 1343, 1346 (Fed. Cir. 2015); see Alice, 573 U.S. at 217.
 If the claims are not directed to an abstract idea, the in-
 quiry ends; if the claims are “directed to” an abstract idea,
 we proceed to the second step. Alice, 573 U.S. at 217 In
 step two, we consider whether the claims contain an “in-
 ventive concept” sufficient to “transform the nature of the
 claim into a patent-eligible application,” i.e., whether “the
 patent in practice amounts to significantly more than a pa-
 tent upon the ineligible concept itself.” Alice, 573 U.S.
 at 217–18 (internal quotations and brackets omitted).
 Courts may determine patent eligibility under Section 101
 on a Rule 12(b)(6) motion if “there are no factual allega-
 tions that, taken as true, prevent resolving the eligibility
 question as a matter of law.” Aatrix Software, 882 F.3d
 at 1125.
     Ubisoft argues that the district court “overgeneralized”
 the asserted claims as directed to the functionality of teach-
 ing guitar, and that “the true focus and claimed advance of
 the ’852 Patent is the specific asserted improvement in
 computer capabilities.” Appellant Br. 12. We disagree.
    We often analyze software-related claims by asking
 whether the claims focus on a “specific asserted
Case: 19-2399     Document: 44      Page: 6     Filed: 06/11/2020




 6               UBISOFT ENTERTAINMENT, S.A.    v. YOUSICIAN OY



 improvement in computer capabilities” instead of on “a pro-
 cess that qualifies as an ‘abstract idea’ for which computers
 are invoked merely as a tool.” Finjan, Inc. v. BlueCoat Sys.,
 Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018). The claims of
 the ’852 patent do not recite a particular way of programing
 or designing software—they merely claim an abstract pro-
 cess in five steps: (i) “presenting” notations; (ii) “receiving”
 input; (iii) “assessing” performance; (iv) “determining”
 weaknesses; and (v) “changing” the difficulty level or “gen-
 erating” mini-games. ’852 patent col. 20 ll. 21–43. The
 specification describes these steps in functional terms and
 not by what process or machinery is required to achieve
 those functions. See McRO, Inc. v. Bandai Namco Games
 Am. Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016) (“[T]he ab-
 stract idea exception prevents patenting a result where ‘it
 matters not by what process or machinery the result is ac-
 complished.’” (quoting O’Reilly v. Morse, 56 U.S. 62, 113
 (1854))). The specification states that “the processes pre-
 sented herein are not inherently related to any particular
 computer, processing device, article, or other apparatus.”
 ’852 patent col. 2 ll. 22–24; see also id at col. 1 ll. 67–2:2
 (“The invention may be applied as a standalone game en-
 gine system or as a component of an integrated software
 solution.”).
     We have also held that claims are “directed to an ab-
 stract idea” when they recite “a process of gathering and
 analyzing information of a specified content, then display-
 ing the results, [without] any particular assertedly in-
 ventive technology for performing those functions.” Elec.
 Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed.
 Cir. 2016). Here, the claims recite nothing more than a
 process of gathering, analyzing, and displaying certain re-
 sults. For example, the specification describes the genera-
 tion of “mini-games” as follows:
     [T]he game engine may assess the user’s past per-
     formance and provide the user with exercises or
     games to target the areas that the user needs to
Case: 19-2399     Document: 44     Page: 7       Filed: 06/11/2020




 UBISOFT ENTERTAINMENT, S.A.   v. YOUSICIAN OY                 7



     work on in step 1303, and the game engine may
     then appropriately determine or form a section of
     mini-games to be played in step 1304.
 ’852 patent col. 10 ll.1–13. The mini-game generation step
 is thus no different from the ordinary mental processes of
 a guitar instructor teaching a student how to play the gui-
 tar. Elec. Power, 830 F.3d at 1355.
     We also agree with the district court that the claims
 lack an inventive concept under step two of the Alice in-
 quiry. If a claim’s only “inventive concept” is the applica-
 tion of an abstract idea using conventional and well-
 understood techniques—e.g., a generic computer—the
 claim has not been transformed into a patent-eligible ap-
 plication of an abstract idea. Alice, 573 U.S. at 223-24;
 Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1317 (Fed
 Cir. 2019).
     Ubisoft asserts that the district court was required to
 accept as true Ubisoft’s factual allegation that the claimed
 invention is “an improvement over the prior art.” Appel-
 lant Br. 29. We disagree. Nothing in the claims or the
 specification of the ’852 patent discloses a technological im-
 provement over conventional methods. Rather, the patent
 itself makes clear that the claimed invention involves
 merely the application of conventional computer technol-
 ogy to common guitar instruction techniques. This cannot
 transform the nature of the asserted claims into patent-el-
 igible applications of the abstract idea. buySAFE, 765 F.3d
 at 1355. The district court was not required to accept
 Ubisoft’s unreasoned conclusions and arguments in the ab-
 sence of specific plausible allegations of supporting facts.
 See Turner, 930 F.3d at 644.
                         CONCLUSION
    We have considered Ubisoft’s other arguments and find
 them unpersuasive. For the reasons stated above, we
Case: 19-2399   Document: 44    Page: 8       Filed: 06/11/2020




 8              UBISOFT ENTERTAINMENT, S.A.   v. YOUSICIAN OY



 affirm the Board’s determination that claims 1–4 and 6 of
 the ’852 patent recite ineligible abstract ideas.
                       AFFIRMED